            Case 1:18-cv-00301-DAD-EPG Document 59 Filed 07/22/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT

 8                                     EASTERN DISTRICT OF CALIFORNIA

 9

10    SHIRLEY JACO on behalf of herself and all                 Case No. 1:18-CV-00301-DAD-EPG
      others similarly situated,
11                                                               STIPULATION TO EXTEND DISCOVERY
                          Plaintiff,                             CUT-OFF DATES AND ORDER
12
              v.                                                 (ECF No. 58)
13
      WINCO HOLDINGS, INC. and Does 1
14    through 50, inclusive.
15                        Defendants.
16
             Pursuant to Local Rule 143, Defendant WinCo Holdings, Inc. (“WinCo” or “Defendant”) and
17
     Plaintiff Shirley Jaco (“Plaintiff”) jointly stipulate as follows:
18
             The parties request that the Court continue the discovery and dispositive motion deadlines by six
19
     months for good cause, based on disruptions due to COVID-19 and state and local shelter in place
20
     orders, which have affected the parties’ ability to meet currently-scheduled pretrial and trial deadlines
21
     despite their diligence in litigating the case.
22
                                                       STIPULATION
23
             1.      On November 6, 2019, prior to the COVID shelter in place orders, the Court entered the
24
     following scheduling order following the parties’ mid-discovery status conference:
25

26
      Further Mid-Discovery Status Conference                                         May 11, 2020
27
      Non-Expert Discovery                                                            August 21, 2020
28

                                                           1
           Case 1:18-cv-00301-DAD-EPG Document 59 Filed 07/22/20 Page 2 of 5

 1
      Designation of Expert Witnesses                                                  September 28, 2020
 2
      Rebuttal Designation of Expert Witnesses                                         October 28, 2020
 3
      Expert Discovery Cut-off                                                         November 27, 2020
 4
      Dispositive Motion Deadline                                                      January 22, 2021
 5
      Pretrial Conference                                                              May 17, 2021
 6
      Jury Trial                                                                       September 20, 2021
 7
            2.      On May 11, 2020, the parties attended a further mid-discovery status conference and
 8
     advised the Court that the parties may require an extension of the deadlines set by Minute Order on
 9
     November 6, 2019, due to COVID-19 and state and local shelter in place orders.
10
            3.      The parties request to extend the case scheduling dates, as set out below. Good cause
11
     exists for this brief extension on this case, which has been diligently litigated, particularly where the
12
     pleadings have only recently settled on September 17, 2019, following the Ninth Circuit’s denial of
13
     Plaintiff’s petition for permission to appeal the District Court’s order granting WinCo’s motion to
14
     dismiss.
15
            4.      Following the Ninth Circuit’s denial of Plaintiff’s petition for permission to appeal, on
16
     October 23, 2019, Plaintiff served written discovery on Defendant. Since that date, the parties had just
17
     begun conducting discovery and requested a modification to the Court’s scheduling order. (See ECF
18
     No. 50), which the Court granted on November 6, 2019 (ECF No. 51). To date, the Parties have
19
     propounded and responded to multiple sets of written discovery and are completing third-party written
20
     discovery.
21
            5.      Currently, the parties are attempting to schedule the deposition of the Plaintiff and
22
     WinCo employees. However, COVID-19 and state and local shelter in place orders have impeded the
23
     parties’ ability to complete pre-deposition interviews and depositions before the current discovery cutoff
24
     date. Additionally, Plaintiff recently requested the deposition of a witness who is currently unavailable
25
     and on a personal leave of absence until mid-September.
26
            6.      Given the parties’ diligence in litigating this action and ongoing disruptions in the
27
     litigation that are out of the parties’ control due to COVID-19 and state and local shelter in place orders,
28


                                                          2
     1
           Case 1:18-cv-00301-DAD-EPG Document 59 Filed 07/22/20 Page 3 of 5

 1   good cause exists for a limited, approximately six-month continuance of the discovery and dispositive

 2   motion dates, while keeping the trial date the same.

 3          7.      The requested extension (less than six months) is proportional and reasonable, and will

 4   allow the parties to conduct the needed.

 5          8.      Specifically, the parties seek continuances of the scheduling deadlines as follows:

 6

 7                                                          Prior Date              Proposed New Date

 8    Further Mid-Discovery Status Conference               May 11, 2020            N/A

 9    Non-Expert Discovery Cutoff                           August 21, 2020         February 12, 2021

10    Designation of Expert Witnesses                       September 28, 2020      Unchanged

11    Rebuttal Designation of Expert Witnesses              October 28, 2020        Unchanged

12    Expert Discovery Cut-off                              November 27, 2020       February 12, 2021

13    Dispositive Motion Deadline                           January 22, 2021        March 5, 2021

14    Pretrial Conference                                   May 17, 2021            Unchanged
15    Jury Trial                                            September 20, 2021      Unchanged
16

17

18          IT IS SO STIPULATED.
19

20
21

22

23

24

25

26
27

28


                                                        3
     1
         Case 1:18-cv-00301-DAD-EPG Document 59 Filed 07/22/20 Page 4 of 5

 1   DATED: July 21, 2020                  Respectfully submitted,

 2                                         SEYFARTH SHAW LLP

 3
                                           By: /s/ Christopher J. Truxler
 4                                             Kristina M. Launey
                                               Michael Kopp
 5                                             Christopher J. Truxler
 6                                             Attorneys for Defendant
                                               WINCO HOLDINGS, INC.
 7

 8   DATED: July 21, 2020                  Respectfully submitted,
 9                                         WORKMAN LAW FIRM, PC
10
                                           By: /s/ Robin G. Workman
11                                             Robin G. Workman
                                               Rachel E. Davey
12
                                               Attorneys for Plaintiff
13                                             SHIRLEY JACO, on behalf of herself and all
                                               others similarly situated
14
                                           Attorney for Plaintiff agreed with the contents of
15                                         this document and authorized the filer to use her
                                           electronic signature.
16

17

18

19

20
21

22

23

24

25

26
27

28


                                           4
     1
           Case 1:18-cv-00301-DAD-EPG Document 59 Filed 07/22/20 Page 5 of 5

 1                                                   ORDER

 2          On July 21, 2020, the parties filed a stipulation to modify the scheduling order. (ECF No. 58).

 3   The Court finds good cause to modify the dates as requested by the parties. However, because the

 4   parties requested a change to the dispositive motion deadline, the Court must also move the pretrial

 5   conference and trial.

 6          Accordingly, is HEREBY ORDERED that the schedule shall be modified as follows:

 7
                   Event                                       New Date
 8
                   Non-Expert Discovery Cutoff                 February 12, 2021
 9
                   Designation of Expert Witnesses             September 28, 2020 (unchanged)
10
                   Rebuttal Designation of Expert Witnesses October 28, 2020 (unchanged)
11
                   Expert Discovery Cut-off                    February 12, 2021
12
                   Dispositive Motion Deadline                 March 5, 2021
13
                   Pretrial Conference                         August 16, 2021 at 1:30 p.m.
14
                   Jury Trial                                  October 19, 2021 at 8:30 a.m.
15

16
     IT IS SO ORDERED.
17

18       Dated:    July 21, 2020                              /s/
                                                       UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28


                                                        5
     1
